EXHIBIT 99.2 THOMSON REUTERS CORPORATION CONSOLIDATED INCOME STATEMENT (unaudited) Three months ended March 31, (millions of U.S. dollars, except per share amounts) Notes Revenues Operating expenses 5 ) ) Depreciation ) ) Amortization of computer software ) ) Amortization of other identifiable intangible assets ) ) Other operating gains, net 6 33 1 Operating profit Finance costs, net: Net interest expense 7 ) ) Other finance income (costs) 7 7 ) Income before tax and equity method investees Share of post tax earnings in equity method investees 5 - Tax expense 8 ) ) Earnings from continuing operations Earnings from discontinued operations, net of tax 2 - Net earnings Earnings attributable to: Common shareholders Non-controlling interests 7 7 Earnings per share: 9 Basic and diluted earnings per share: From continuing operations $ $ From discontinued operations - - Basic and diluted earnings per share $ $ The related notes form an integral part of these consolidated financial statements. 28 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited) Three months ended March 31, (millions of U.S. dollars) Notes Net earnings Other comprehensive income (loss): Net gain on cash flow hedges 50 38 Net (gain) on cash flow hedges transferred to earnings 7 ) ) Foreign currency translation adjustments to equity ) Foreign currency translation adjustments to earnings 1 (6 ) Net actuarial gains (losses) on defined benefit pension plans, net of tax(1) 19 (3 ) Other comprehensive income (loss) ) Total comprehensive income (loss) ) Comprehensive income (loss) for the period attributable to: Common shareholders ) Non-controlling interests 7 7 The related tax (expense) benefit was ($18) million and $1 million for the three months ended March 31, 2011 and 2010, respectively. The related notes form an integral part of these consolidated financial statements. 29 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF FINANCIAL POSITION (unaudited) (millions of U.S. dollars) Notes March 31, December 31, ASSETS Cash and cash equivalents Trade and other receivables Other financial assets 10 66 74 Prepaid expenses and other current assets Assets held for sale 11 - Current assets Computer hardware and other property, net Computer software, net Other identifiable intangible assets, net Goodwill Other financial assets 10 Other non-current assets 12 Deferred tax 58 68 Total assets LIABILITIES AND EQUITY Liabilities Current indebtedness 10 Payables, accruals and provisions 13 Deferred revenue Other financial liabilities 10 Liabilities associated with assets held for sale 11 - Current liabilities Long-term indebtedness 10 Provisions and other non-current liabilities 14 Other financial liabilities 10 58 71 Deferred tax Total liabilities Equity Capital 15 Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Non-controlling interests Total equity Total liabilities and equity Contingencies (note 18) The related notes form an integral part of these consolidated financial statements. 30 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOW (unaudited) Three months ended March 31, (millions of U.S. dollars) Notes Cash provided by (used in): OPERATING ACTIVITIES Net earnings Adjustments for: Depreciation Amortization of computer software Amortization of other identifiable intangible assets Deferred tax ) ) Other 16 31 Changes in working capital and other items 16 ) ) Operating cash flows from continuing operations Operating cash flows from discontinued operations - (6 ) Net cash provided by operating activities INVESTING ACTIVITIES Acquisitions, less cash acquired 17 ) ) Proceeds from other disposals 15 14 Capital expenditures, less proceeds from disposals ) ) Other investing activities 35 (1 ) Investing cash flows from continuing operations ) ) Investing cash flows from discontinued operations 21 - Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from debt 10 - Repayments of debt 10 (5 ) ) Net borrowings under short-term loan facilities 43 - Dividends paid on preference shares (1 ) (1 ) Dividends paid on common shares 15 ) ) Other financing activities - (6 ) Net cash used in financing activities ) ) Translation adjustments on cash and cash equivalents 4 ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental cash flow information is provided in note 16. Interest paid ) ) Interest received 1 1 Income taxes paid (2 ) ) Amounts paid and received for interest and taxes are reflected as operating cash flows. Interest paid is net of debt related hedges. The related notes form an integral part of these consolidated financial statements. 31 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (unaudited) (millions of U.S. dollars) Stated share capital Contributed surplus Total capital Retained earnings Unrecognized loss on cash flow hedges Foreign currency translation adjustments Total accumulated other comprehensive (loss) income (“AOCI”) Non- controlling interests Total Balance, December 31, 2010 ) ) ) Comprehensive income (loss) (1) - - - (5 ) 7 Distributions to non-controlling interest - (5
